                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


RAJ K. PATEL,                                         )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 1:20-cv-00758-RLY-MJD
                                                      )
DONALD J. TRUMP, et al.,                              )
                                                      )
                             Defendants.              )




                                 ORDER ON MOTION TO SEAL


       This matter comes before the Court on Plaintiff's Motion to Seal or Redact Parts of

Plaintiff's Complaint and to Redact Parts of the Order Granting IFP and Dismissing Complaint,

[Dkt. 6], and Plaintiff's Amended Motion to Redact Parts of Plaintiff's Complaint and to Redact

Parts of the Order Granting IFP and Dismissing Complaint (Amended Dkt. 6), [Dkt. 7].

       "Documents that affect the disposition of federal litigation are presumptively open to

public view, even if the litigants strongly prefer secrecy." In re Specht, 622 F.3d 697, 701 (7th

Cir. 2010). Thus, a party may only file a document under seal if it has "good cause." Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). A

party has "good cause" if the document meets "the definition of trade secrets or other categories

of bona fide long-term confidentiality." Baxter Int’l, Inc. v. Abbott Labs, 297 F.3d 544, 545

(7th Cir. 2002).

       The Court found the claims in Plaintiff's Complaint to be frivolous. [Dkt. 4 at 3.] In light

of that finding, Plaintiff's motion fails to articulate any good cause sufficient to justify the motion
to seal. In addition, the Court notes that Plaintiff did not seek to seal the information in the

Complaint when it was filed in March, 2020; rather, Plaintiff did not file the motions to seal until

nearly three months after the Complaint was dismissed. Accordingly, Plaintiff's motions [Dkts.

6 & 7] are DENIED.

       SO ORDERED.



       Dated: 22 JUL 2020




Distribution:

RAJ K. PATEL
501 North Capitol Avenue
Apt. 4126A
Indianapolis, IN 46204
